Case 13-31801        Doc 35     Filed 03/11/19     Entered 03/11/19 15:01:38          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 31801
         Shaunta R Lewis

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/09/2013.

         2) The plan was confirmed on 10/10/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/04/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 10/31/2018.

         6) Number of months from filing to last payment: 63.

         7) Number of months case was pending: 67.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $9,607.83.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-31801            Doc 35       Filed 03/11/19    Entered 03/11/19 15:01:38                Desc         Page 2
                                                       of 3



 Receipts:

          Total paid by or on behalf of the debtor                 $43,815.98
          Less amount refunded to debtor                              $763.44

 NET RECEIPTS:                                                                                       $43,052.54


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $3,995.00
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                           $1,771.49
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $5,766.49

 Attorney fees paid and disclosed by debtor:                      $350.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim            Claim       Principal       Int.
 Name                                     Class   Scheduled      Asserted         Allowed        Paid         Paid
 Asset Acceptance LLC                 Unsecured      2,234.00            NA              NA            0.00        0.00
 Certegy                              Unsecured          65.00           NA              NA            0.00        0.00
 City Of Chicago Dept Of Revenue      Unsecured         403.33           NA              NA            0.00        0.00
 Collection Professionals             Unsecured      2,673.00            NA              NA            0.00        0.00
 Credit Management Lp                 Unsecured         209.00           NA              NA            0.00        0.00
 Educational Credit Management Corp   Unsecured           0.00      6,524.10        6,524.10           0.00        0.00
 Eos / Cca                            Unsecured         474.00           NA              NA            0.00        0.00
 Fertility Centers Of Illinois        Unsecured         493.00        547.99          547.99        547.99         0.00
 Genesis Financial Services Corp      Unsecured         216.00      1,488.25        1,488.25      1,488.25         0.00
 Illinois Tollway                     Unsecured         649.50           NA              NA            0.00        0.00
 Imagine                              Unsecured         870.00           NA              NA            0.00        0.00
 Jefferson Capital Systems LLC        Unsecured           0.00        118.90          118.90        118.90         0.00
 Jefferson Capital Systems LLC        Unsecured           0.00        253.64          253.64        253.64         0.00
 Portfolio Recovery Associates        Secured       28,841.00     29,256.14        28,841.00     28,841.00    3,739.98
 Portfolio Recovery Associates        Unsecured            NA         415.14          415.14        415.14         0.00
 Quantum3 Group                       Unsecured           0.00         88.00           88.00          88.00        0.00
 Quantum3 Group                       Unsecured           1.00        965.20          965.20        965.20         0.00
 Rentdebt Automated Collections       Unsecured         500.00           NA              NA            0.00        0.00
 Rentdebt Automated Collections       Unsecured      1,272.00            NA              NA            0.00        0.00
 Sprint Corp                          Unsecured         600.00        827.95          827.95        827.95         0.00
 Torres Credit Servic                 Unsecured         258.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-31801        Doc 35      Filed 03/11/19     Entered 03/11/19 15:01:38             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $28,841.00         $28,841.00           $3,739.98
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $28,841.00         $28,841.00           $3,739.98

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $11,229.17          $4,705.07              $0.00


 Disbursements:

         Expenses of Administration                             $5,766.49
         Disbursements to Creditors                            $37,286.05

 TOTAL DISBURSEMENTS :                                                                     $43,052.54


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
